Title: From James Madison to William Short, 16 May 1787
From: Madison, James
To: Short, William


Dear Sir
Philada. May 16th 1787
The inclosed letter came to my hands a few days ago from Mr. W. Nelson, with a request that I would forward it. Being apprehensive that no opportunity may soon offer, of sending it by a French packet, I make use of a private conveyance which I hope will be equally safe and more expeditious.
By the same conveyance you will I understand be furnished with a commission for taking depositions in a Suit depending here between Jno. B. Haron and others. At the instance of some gentlemen of my acquaintance who are friends to the parties I take the liberty of observing that the suit is of very considerable importance, and that you will render a very valuable service, if you can reconcile an acceptance of the trust with superior claims on your time and attention. Under this requisite condition your own goodness will I am persuaded ensure to the gentlemen concerned, the object of their wishes. With great & sincere esteem I have the honor to be Dear Sir, Your Obedient & humble servant
Js. Madison Jr.
